DETAILED ACTION
Response to Amendment
	This Office action is in response to the amendment filed on 7/14/2022, wherein claims 4 and 8 are cancelled and claims 1-3, 5-7 and 9-18 are pending. It is noted of the amendment to claim 1 that the phrase “wherein the substituent is any one of a group consisting of a C1-C10 alkyl or cycloalkyl, a C2-C10 alkenyl, a C1-C6 alkoxy or thioalkoxy, a C6-C30 monocyclic aromatic hydrocarbon or fused aromatic hydrocarbon group, and a C3 to C30 monocyclic heteroaromatic hydrocarbon or fused heteroaromatic hydrocarbon group” is unnecessarily repeated 3 times in the claim. Applicant is advised to delete the two instances of the phrase used to describe Lm and Ai, and retain the third instance (last lines of the claim).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 14 depends from claim 1 but recites compounds that are outside the scope of claim 1. For instance, in the following compounds

    PNG
    media_image1.png
    248
    404
    media_image1.png
    Greyscale
,
Ai is an unsubstituted carbazolyl group and therefore the group corresponding to (Lm)n is phenylene, which is not included in the scope of Lm. Claim 5 is indefinite for the same reasons: the phenylene groups are outside the scope of Lm as defined in claim 1. Analogously, the first group in claim 6 is outside the scope of claim 1 because the group –(Rd)a- has no place in the compound of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 9, 12-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/071255 A1 to Lee et al. for the reasons set forth in the last Office action. Note that, in the claimed compound, Lm can be absent because n can be equal to zero.

Claims 1-3, 5-7, 12-13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,777,043 B2 to Yabe et al.
	Regarding claim 1, Yabe et al. discloses an OLED comprising two electrodes sandwiching a plurality of organic layers, including a light-emitting layer, wherein at least one of the organic layers comprise the following compound:

    PNG
    media_image2.png
    300
    373
    media_image2.png
    Greyscale

(see abstract and column 113). This compound is representative of the claimed compound wherein X1,8 = N, R1-4 = C6 aromatic ring, n = 0, i = j = 1, and Ai is a carbazole. Claim 1 is therefore anticipated. So are claims 2-3, 5-7 and 12-13. The device of claims 15-18 are described in columns 126-143, particularly lines 49-51 of column 143 and lines 56-57 of column 129. Note that in the prior art device as shown in figure 2, the electron transport layer functions as an electron injection layer, and the hole blocking layer functions as an electron transport layer (col. 127, lines 25-35).

Claims 1-3, 5, 10-13, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2011-0105285 A to Lee et al. (see attached computer-generated English-language translation).
	Regarding claim 1, Lee et al. discloses an OLED having the configuration of anode/HIL/HTL/EML/HBL/ETL/EIL/cathode (p. 37), wherein the EML (p. 35) comprises a triazine derivative typified by the following

    PNG
    media_image3.png
    267
    231
    media_image3.png
    Greyscale
.
This compound is a species of the claimed compound wherein X1-3,7-9 = N, R1-4 = phenyl, n = 0, i = j = 1, Ai = diarylamine. Claim 1 is therefore anticipated. So are claims 2-3, 5 and 10-13. The display panel of claims 15 and 17-18 is disclosed on pages 1-2 and 37.
Response to Arguments
Applicant's arguments filed 7/14/2022 have been fully considered but they are not persuasive. The claim amendment does not take away the fact that Lm can be absent as explained above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762